                                  MILMAN LABUDA LAW GROUP PLLC
                                                3000 MARCUS AVENUE
                                                      SUITE 3W8
                                            LAKE SUCCESS, NEW YORK 11042
                                                       _________

                                                 TELEPHONE (516) 328-8899
                                                 FACSIMILE (516) 328-0082
Author: Netanel Newberger
Author's E-Mail Address: netanelnewberger@mllaborlaw.com
Direct Dial: (516) 303-1356

                                                     December 5, 2019
                                                                                         12/5/2019
Via ECF                                                                     The parties shall e-mail a dial-in number and meeting code
Honorable Vernon S. Broderick, U.S.D.J.                                     for use at the conference to
United States District Court                                                BroderickNYSDChambers@nysd.uscourts.gov no later
Southern District of New York                                               than 5 p.m. today, December 5, 2019.
40 Foley Square, Courtroom 518
New York, New York 10007

Re:      Recycling and General Industrial Union Local 108 Welfare Fund et al. v. Donato
         Marangi, Inc. et al.
         Index No.: 1:19-CV-04429 (VSB)
         MLLG File No.: 123-2019

Dear Judge Broderick:

        This law firm represents Defendants Donato Marangi, Inc.; Cottage Carting Inc., each
doing business as Marangi Disposal and Marangi Disposal Div. CC. Inc.; and Dominick Marangi
Sr., Michael Marangi, and Dominick Marangi Jr., each individually (collectively, “Defendants”)
in the above-referenced matter. The parties jointly respectfully request to appear by telephone at
tomorrow’s initial conference, scheduled for 10:00 a.m. The parties will provide conference call-
in information by email to Your Honor’s Chambers to be used for the call if this request is granted.

        The parties are actively finalizing a settlement in principal, and in the last two days have
made significant progress to that end, and expect to be able to reach a settlement by next week,
and finalize settlement documents by the end of the year. The parties make this request in the
interest of reducing attorney’s fees, which are one of the principal issues in the settlement
discussions. This request does not affect any other scheduled deadline or court appearance, and
the parties yesterday filed the Joint Pre-Conference Statement and Proposed Case Management
Plan, with which they would comply until the matter is settled.

                                                           Respectfully submitted,

                                                           MILMAN LABUDA LAW GROUP, PLLC

                                                           /s/ Netanel Newberger, Esq.
cc:      All counsel of record (via ECF)                   Netanel Newberger, Esq.
